DETAILED ACTION
	This action is responsive to 09/28/2020.
	Claims 1-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jo (JP2004-317677A using attached machine translation).
Regarding claim 1, Jo discloses a display device (see figs. 1-2) comprising: pixel circuits arranged in a matrix shape (pixel circuits arranged in a matrix-see fig. 2 with description in pg. 14, ll. 13-14); a first power source wiring line provided with a first power supply voltage (see fig. 6, power supply line VL); a second power source wiring line provided with a second power supply voltage (cathode of OLED is connected to ground voltage line-see fig. 6); and data signal lines each provided for data lines X1 to Xm-see fig. 2 and pg. 14, ll. 15), wherein the pixel circuit includes a light-emitting element disposed between the first power source wiring line and the second power source wiring line (i.e., light-emitting element (OLED) connected between VL and ground) and driven by a current (i.e., driving current Ie1-see figs. 3 and 6, and pg. 13, ll. 21), first and second conductive terminals of a first drive transistor (i.e., second drive transistor Qd2-see fig. 6 and pg. 15, ll. 29) and first and second conductive terminals of a switching control transistor (i.e., switching transistor Qx) which are disposed between the first power source wiring line and the second power source wiring line (i.e., Qd2 and Qx are connected between VL and ground), and connected in series with the light-emitting element (see fig. 6), and first and second conductive terminals of a second drive transistor (i.e., first drive transistor Qd1-see fig. 6 and pg. 15, ll. 29) which are disposed between the first power source wiring line and the second power source wiring line (i.e., between VL and ground-see fig. 6), connected in series with the light-emitting element (i.e., Qd1 is connected in series with OLED between VL and ground), and connected in parallel with the first and second conductive terminals of the first drive transistor and the first and second conductive terminals of the switching control transistor which are connected in series (as shown in fig. 6, Qd1 is connected in parallel with series-connected Qd2 and Qx), and a control terminal of the first drive transistor is electrically connected to a control terminal of the second drive transistor to be applied with a common signal (as shown in fig. 6, gate terminals of both Qd1 and Qd2 are coupled to the same signal).
Regarding claim 2, Jo discloses wherein the pixel circuit further includes a writing control transistor (switching transistor Qsw-see fig. 6 and pg. 24, ll. 18), and the control terminals of the first and second drive transistors are connected via the writing control transistor to one data signal line of the data signal lines each provided for each of columns (i.e., control terminals of Qd1 and Qd2 are coupled to the data line Xm via switching transistor Qsw as shown in fig. 6).  
Regarding claim 3, Jo discloses wherein the pixel circuit further includes a writing control transistor (switching transistor Qsw-see fig. 6 and pg. 24, ll. 18), and the control terminals of the first and second drive transistors are connected via the writing control transistor to one data signal line of the data signal lines each provided for each of columns (i.e., control terminals of Qd1 and Qd2 are coupled to the data line Xm via switching transistor Qsw as shown in fig. 6).  
Regarding claim 4, Jo discloses wherein the current supply capability of the first drive transistor is higher than that of the second drive transistor (i.e., the gain coefficient of Qd2 (first drive transistor) three times that of Qd1, thus allowing Qd2 to supply three times the current supplied by Qd1-see pg. 18, ll. 6-11).  
Regarding claim 8, Jo discloses wherein the pixel circuit further includes a light emission control transistor provided between the first power source wiring line and the second power source wiring line (i.e., start transistor Qst-see fig. 6 and pg. 15, ll. 30), the light emission control transistor being provided in series with the light-emitting element to control an on state and an off state of a current flowing through the light-emitting element (see fig. 6 with description in pg. 17, ll. 27 to pg. 18, ll. 6).
Regarding claim 9, Jo discloses wherein a control terminal of the switching control transistor is connected to a switching control signal line (i.e., control terminal of switching transistor Qx is connected to one of control lines Ld1 to LDn-see fig. 6), and a control terminal of the light emission control transistor is connected to a light emission control signal line (i.e., control terminal of each start transistor is connected to corresponding timing signal (SY1 to SYn) via corresponding signal lines LS1 to LSn-see fig. 6 with description in pg. 15, ll. 6-11).  
Regarding claim 10, Jo discloses wherein the switching control signal line includes a plurality of first signal lines (i.e., a plurality of control lines LD1 to LDn-see figs 2 and 6), and a common signal is input to each of the plurality of the first signal lines (i.e., the control lines LD1 to LDn supply a control signal DS-see pg. 15, ll. 2-3 and 24), and the light emission control signal line includes a plurality of second signal lines (i.e., timing signals SY1 to SYn (n is a natural number) for controlling the light emission period of the organic EL element OLED-see figs. 2 and 6, also pg. 15, ll. 7-9]), and different signals are input into the plurality of the second signal lines (see fig. 4).
Regarding claim 11, Jo discloses wherein the pixel circuit further includes a capacitance element, a first conductive terminal of the capacitance element is connected to the control terminals of the first and second drive transistors, and a second conductive terminal of the capacitance element is connected to one of the conductive terminals of the first drive transistor and is connected to one of the conductive terminals of the second drive transistor (see fig. 6, also pg. 16, ll. 22 to pg. 17, ll. 2, wherein holding capacitor Co has one terminal (E1) connected in the same node as the control terminals (gates) of Qd1 and Qd2, and a second terminal (E2) connected to source terminals of both Qd1 and Qd2).  
Regarding claim 12, Jo discloses wherein the pixel circuit further includes a capacitance element, and the capacitance element is connected between the control terminals of the first and second drive transistors, and the first power source wiring line (see fig. 6, also pg. 16, ll. 22 to pg. 17, ll. 2, wherein holding capacitor Co has one terminal (E1) connected in the same node as the control terminals (gates) of Qd1 and Qd2, and a second terminal (E2) connected to source terminals of both Qd1 and Qd2. Please, note that the source terminals of Qd1 and Qd2 are couple to the first power source (VL) as shown in fig. 6).  
Regarding claim 14, Jo discloses a driving method for a display device recited in claims 1, wherein the display device includes a first luminance mode and a second luminance mode with a luminance lower than the first luminance mode, the switching control transistor is in an off state in the second luminance mode, and the switching control transistor is in an on state in the first luminance mode (see description in pg. 18, ll. 1-11 with reference to fig. 6, wherein it is disclosed that when the start transistor Qst is turned on, the control switching transistor Qx is turned off, and Qd1 is turned on, only Qd1 supplies the drive current Ie1 (i.e., second luminance mode), and when both the start transistor Qst and the control switching transistor Qx are turned on, the current flow through Qd1 and Qd2 combined provides a drive current Ie1 supplied to the organic EL element OLED that is four times that in the case when Qx is off (since Qd2 has a gain coefficient that is three times that of Qd1), and therefore, the organic EL element OLED can emit light with luminance that is four times the luminance when only Qd1 is turned on (i.e., first luminance mode)).
Regarding claim 15, Jo discloses wherein the on and off states of the switching control transistor are switched to switch between the first luminance mode and the second luminance mode (i.e., in order to achieve the higher luminance (four times the luminance when only Qd1 is turned on), the control signal DS has to be turned on to switch on the control switching transistor Qx, and low luminance mode, DS is low to turn off the control switching transistor Qx-see description in pg. 18, ll. 12-22]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of Miyazawa (US Pub. 2005/0057459).
Regarding claim 5, Jo discloses in, for example, pg. 18, ll. 6-11 that the gain coefficient of Qd2 (first drive transistor) three times that of Qd1, thus allowing Qd2 to supply three times the current supplied by Qd1, which allows the transistor Qd2 to supply three times the current supplied by the transistor Qd1. However, Jo is silent with respect to the relationship between the sizes of the channels of Qd1 and Qd2.

Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Miyazawa with the invention of Jo by adjusting the channel size of each drive transistor to achieve a desired driving current value, as taught by Miyazawa, which constitutes applying a known technique (i.e., adjusting channel size) to a known device (i.e., a transistor) ready for improvement to yield predictable results (adjusting a gain coefficient, and therefore, driving current).
Regarding claim 6, Miyazawa is further relied upon to teach wherein a channel length of a channel portion of the first drive transistor is shorter than that of the second drive transistor (see, for example, [0064], which teaches that gain coefficient [Symbol font/0x62] of a driving transistor (e.g., T3) is inversely proportional to channel length L of the driving transistor, which follows that a transistor with a larger gain coefficient can be achieved by reducing the channel length of the transistor).  
Regarding claim 7, Miyazawa is further relied upon to teach wherein a channel width of a channel portion of the first drive transistor is larger than that of the second drive transistor (see, for example, [0064], which teaches that gain coefficient [Symbol font/0x62] of a driving transistor (e.g., T3) is directly proportional to channel width W, which follows that a larger gain coefficient can be achieved by increasing the channel width).  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of Seto et al. (JP2010-008941A with machine translation attached), hereinafter Seto.
Regarding claim 13, Jo does not appear to express disclose wherein the pixel circuit further includes a capacitance element, and the capacitance element is connected between the control terminals of the first and second drive transistors, and the second power source wiring line.
Seto is relied upon to teach wherein the pixel circuit further includes a capacitance element, and the capacitance element is connected between the control terminals of the first and second drive transistors, and the second power source wiring line (see, for example, fig. 2 with description in [0022]-[0025], which illustrates a high luminance driving transistor 34A and a low luminance driving transistor 34B, and a capacitor 38 connected between the control terminals of the driving transistors and a second power source wiring line (herein ground)).  
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Seto with the invention of Jo by connecting a holding capacitor between the gates of the first and second driving transistors and a low power supply (herein ground), as taught by Seto, which constitutes combining prior art elements according to known methods to yield predictable results (i.e., holding the gate-source voltage of the high luminance and low luminance drive transistors).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of Yamada (JP2006-337714A with machine translation attached).
Regarding claim 16, Jo does not appear to expressly disclose wherein a threshold value switching between the first luminance mode and the second luminance mode is included, and in a case that an external light is greater than the threshold value, the switching control transistor is set to the on state, and in a case that the external light is equal to or less than the threshold value, the switching control transistor is set to the off state.
Yamada teaches an organic electroluminescence (EL) panel having three luminance modes that include a standard mode, a high luminance mode, and a low luminance mode, wherein each luminance mode is associated with a threshold value of illuminance of outside light that is detected by an illuminance sensor 119 (see machine translation, [0087] and [0089]-[0091]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Yamada with the invention of Jo by utilizing threshold values of ambient light detected by an ambient light sensor to control the luminance modes of the organic EL display device, as taught by Yamada, which use of known technique to improve similar devices in the same way.
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706.  The examiner can normally be reached on 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627